Citation Nr: 1760907	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include as secondary to the service-connected bilateral hearing loss, tinnitus, and/or posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to include as secondary to the service-connected bilateral hearing loss, tinnitus, and/or PTSD.

3. Entitlement to service connection for mild cognitive impairment, to include as secondary to the service-connected PTSD.

4. Entitlement to service connection for a psychiatric disorder other than PTSD.

5. Entitlement to service connection for a back disorder.

6. Entitlement to service connection for restless leg syndrome, to include as due to Agent Orange exposure and/or secondary to service-connected PTSD, or as symptomatic of a back disorder.

7. Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected bilateral hearing loss, tinnitus, and/or PTSD.
8. Entitlement to an effective date earlier than June 11, 2012, for the grant of service connection for PTSD.

9. Entitlement to a compensable evaluation for traumatic brain injury (TBI).

10. Entitlement to an evaluation higher than 20 percent for diabetes mellitus, 
type II.

11. Entitlement to an effective date prior to January 13, 2015 for the grant of service connection for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

The case was previously before the Board in November 2014, at which time a Board decision granted a claim of service connection for TBI.  The remaining issues were remanded to the RO.  The intent of the remand was to obtain additional outstanding VA and private medical records.  Appropriate attempts were subsequently made to acquire these very records.  Consequently, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

Since then, additional issues have been perfected for appeal, these consisting of the disability evaluation of diabetes mellitus type II; and entitlement to an earlier effective date for the grant of service connection for diabetes mellitus; and, entitlement to a compensable evaluation for traumatic brain injury.    

The Board now revisits the characterization of the claim for entitlement to service connection for restless leg syndrome, recognizing that said condition by the Veteran's averment very likely appears to have developed in connection with an ongoing back disorder,  The back disorder itself is the subject of a pending claim for service connection.  The statement of the issue regarding restless leg syndrome has been updated accordingly, upon the title page.   

The Veteran's attorney has provided in September 2017 a series of private medical opinions in furtherance of several of the Veteran's claims, accompanied by waiver of original consideration by the Agency of Original Jurisdiction (AOJ).  This additional evidence is hereby accepted into the record.  

The issues of entitlement to service connection for a back disorder, sleep disorder, hypertension, restless leg syndrome, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not currently have a disability comprised of mild cognitive impairment, including in relation to his service-connected PTSD.

2. The Veteran does not currently manifest any other acquired psychiatric disability besides his PTSD.


3. While there had been a claim for service connection for PTSD already pending, the medical criteria for an established clinical diagnosis of PTSD were not met at any point prior to June 11, 2012.

4. The Veteran does not currently manifest any residuals of his service-connected condition of a TBI.

5. There is not a requirement that the Veteran undergo regulation of his activities, in regard to his service-connected diabetes mellitus, type II.

6. There was no claim formal or informal, or other communication that may reasonably be interpreted as informal claim for entitlement to service connection for diabetes mellitus, at any point in advance of January 13, 2015.


CONCLUSIONS OF LAW

1. The criteria are not met for service connection for mild cognitive impairment, including as secondary to service-connected PTSD.  38 U.S.C. § 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria are not met for service connection for any psychiatric disorder other than PTSD.  38 U.S.C. § 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria are not met to establish an effective date prior to June 11, 2012 for the grant of service connection for PTSD.  38 U.S.C. §§ 1110, 5110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.400 (2017).

4. The criteria are not met for a compensable rating for traumatic brain injury.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8045 (2017).  

5. The criteria are not met for an evaluation higher than 20 percent for diabetes mellitus, type II.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913. 

6. The criteria are not met to establish an effective date prior to January 13, 2015 for the grant of service connection for diabetes mellitus, type II.  38 U.S.C. §§ 1110, 5110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.816, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  
 
Claims for Service Connection for a Psychiatric Disorder other than PTSD 

Service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where chronicity may be legitimately questioned.  A showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim.  38 C.F.R. § 3.303(b). However, the availability of continuity of symptomatology as a principle to substantiate service connection is limited to those specific diseases denoted as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA law further permits service connection on a secondary basis.  Secondary service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis further applies when shown that a service-connected disability has chronically aggravated a nonservice-connected disability. 38 C.F.R. § 3.310(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative 
value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The instant claims under consideration, as certified to the Board, are as follows.  First, entitlement to service connection for mild cognitive impairment.  Second, entitlement to service connection for a generalized psychiatric disorder other than PTSD.  The Board finds that on the merits both claims must be denied.  The relevant evidence is now indicated below.

The Veteran underwent a VA Compensation and Pension examination for PTSD in July 2011, at which point the following diagnosis was rendered, Axis I, symptoms of but subthreshold for DSM-IV diagnosis of PTSD.  Further found was that the criteria for any other DSM-IV mental disorder were not met.  Axis II, no diagnosis but traits of obsessive/ compulsive and narcissistic [personality disorder].  On physical examination, the Veteran's general appearance was clean, and neatly groomed, appropriately dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable.  Attitude was cooperative, friendly, relaxed, attentive.  Affect was normal.  Mood, the Veteran said he felt out of sorts often, not being fully cognizant and alert.  Attention was intact.  Orientation was intact.  Thought process and thought content were unremarkable.  There were no delusions or hallucinations.  For judgment the Veteran understood outcome of behavior.  Intelligence was above average.  For insight the Veteran understood that he had a problem.  The Veteran reported sleep impairment.  He had trouble staying asleep.  If he woke up it was because of a nightmare, and then his mind would race, and there was difficulty getting back to sleep.  He had also been diagnosed with sleep apnea.  He reported nightmares a couple of nights a week.  There was no inappropriate behavior.  He interpreted proverbs appropriately.  There was not obsessive or ritualistic behavior.  There were not panic attacks.  There were not homicidal or suicidal thoughts.  Extent of impulse control was good.  There were not episodes of violence.  There was ability to maintain minimum personal hygiene.  No problem with activities of daily living.  No memory issues.  As to behavioral, cognitive, social, affective or somatic changes, the Veteran reported continuing to get angry due to current political and news events, trouble with nightmares, and having personality characteristics that impeded his relationships with others, including that of a narcissistic and obsessive/compulsive nature.  It was indicated by the VA examiner, in terms of overall impairment, the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

Upon an April 2012 neuropsychological testing report, the Veteran's level of cognitive and intellectual functioning was estimated to have been in the average range based on a measure of single word reading, although premorbid abilities may have been above average to superior based on current scores on measures of intellectual reasoning and vocabulary.  His prorated scores on medical testing revealed superior perceptual reasoning skills and high average verbal comprehension abilities.  Overall, the Veteran score in the normal range on the majority of cognitive measures on the evaluation with very mild relative weaknesses on measure of divided attention, phonemic verbal fluency, bilateral fine motor dexterity, depression and behavior changes.  On cognitive testing, the Veteran was oriented to person, place, city, month and year.  Basic attention span was in the average range.  Visual memory testing was average.  In general on memory testing he demonstrated somewhat lower scores on immediate compared to delayed recall, with excellent memory retention over time.  On measures of language and verbal abilities, the Veteran demonstrated above-average expressive vocabulary.  Verbal abstract reasoning was in the average range for his age.  On visual spatial tasks, the Veteran demonstrated above average to superior performance on a measure of line angle matching as his performance was error free on this task.  On measures of complex attention and executive functioning, the Veteran scored in the average range for his age and level of education, with some later complications.  On a measure of fine motor spread, he scored in the normal range bilaterally.  On a self-report measure, he endorsed symptoms suggestive of moderate depression and minimal anxiety.  He denied suicidal ideation.  He endorsed moderate difficulties with nervousness, fear of losing control, and being unable to relax and mild difficulty related to fear of the worst happening.  Overall, the current pattern of test results indicates cognitive functioning to be largely within the normal range with mild relative weaknesses on measures of orientation for date, phonemic verbal fluency, variability in attention, slowed performance on a divided attention measure of trial making, and slowed bilateral fine motor dexterity.  Overall, measures of memory retention, reasoning, vocabulary, naming, visual spatial skills, processing speed, and bilateral fine motor speed were generally in the average to superior range.  He reported significant symptoms of depression, and both he and his wife reported increase in apathy, disinhibition, and executive dysfunction on a behavioral rating inventory.  This pattern on testing with very mild weaknesses in attention and dexterity may have been related to mild frontal subcortical weaknesses.  This pattern of changes in behavior and mild changes in attention could be related to his history of sleep apnea with documented nocturnal hypoxemia, moderately severe ongoing depression, longstanding PTSD, as well as possible effects of liver disease or cardiac dysfunction.  

Pursuant to a June 2012 VA examination for mental health disorders, the formal diagnosis was Axis I, Symptoms of but subthreshold for DSM-IV diagnosis of PTSD.  No Axis II diagnosis, but traits of obsessive/compulsive and narcissistic.    No other mental health disorder was diagnosed.  Objectively noted on examination were the presence of depressed mood, anxiety, chronic sleep impairment, 

On re-examination October 2012, the diagnosis was PTSD, and it was stated no other DSM-IV diagnosis of a mental disorder on Axis I or Axis II at that time.  Review of information provided by the Veteran during the interview indicated a neurological impression of a mild cognitive impairment.  The neuropsychological examination brought to the interview did not support a DSM-IV diagnosis of a mental disorder in the cognitive realm, thus no diagnosis was given here of a cognitive disorder.  It was estimated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  There was no diagnosis of TBI.  Then objectively notated symptoms were depressed mood, anxiety, chronic sleep impairment.  The Veteran was capable of managing his financial affairs.  The VA examiner further provided the opinion that the Veteran did not meet the DSM-IV criteria for a cognitive mental disorder.  The rationale for that finding was based on the examination interview, along with review of the information in VA medical records, the claims file, and material brought to the interview by the Veteran and his wife.  When asked if he had anything to add, the Veteran stated that his driving had become troublesome, and was having difficulty getting involved in new hobbies, particularly ones that required technical knowledge.  According to the Veteran's spouse, he frequently was not able to understand complicated things in discussions.  

On re-examination December 2012, the only diagnosis given was PTSD.  The total level of impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was stated that he residuals of TBI were mild and did not contribute to the gap score.  There was no interference with social or occupational functioning.  It was possible to differentiate impairment due to PTSD from that due to TBI.  The PTSD was the cause of social and occupational impairment.  TBI caused a few non-interfering subjective symptoms.   The Veteran reported a history of a TBI in service.  He stated that he was gainfully employed for many years and did well in his career.  He stated that his memory problem had been progressive over the past three years, and now he did not trust his driving and had memory problems.  The psychiatric symptoms documented were depressed mood, anxiety, and chronic sleep impairment.  As far as facets of TBI, the Veteran had a complaint of mild memory loss, with some difficulty in areas of concentration, or executive functions, but without objective evidence on testing.  Judgment, social interaction, orientation, motor activity, and visual spatial orientation were all normal.  There were no neurobehavioral affects.   For communication, the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was normal.  The VA examiner concluded that the neuropsychological testing did not confirm the evidence of cognitive disorder, not otherwise specified (NOS).

It was indicated by a July 2014 report from a private facility, on neuropsychological testing, overall there appeared to be a clinical indication for mild cognitive impairment (executive domain) at this time.  Etiological considerations included effects of anxiety, PTSD, depression, daily alcohol intake, and sleep deprivation.  Given the reported changes in social functioning and executive functioning on daily life in the context of a complex psychiatric and medical history, it was difficult to completely rule out an underlying neurodegenerative disease, such as the early stages of frontotemporal dementia.  However, given that the Veteran's overall performance on testing was relatively stable compared to previous testing in 
April 2012 in the presence of increased depression and anxiety symptoms, it was more likely cognitive problems were secondary to the above mentioned factors and the Veteran might see improvements in cognition with treatment of mood and sleep disturbance, as well as reduction in (or abstinence from) alcohol intake.  The assessment given was mild cognitive impairment; restless leg syndrome; and REM sleep behavior disorder.   

The Veteran underwent another VA psychiatric examination in November 2016.  The diagnosis indicated was PTSD.  Nothing further was diagnosed.  The Veteran's overall level of impairment was estimated as consisting of occupational and social impairment with reduced reliability and productivity.  It was found that for the additional diagnosis of TBI it was possible to differentiate what portion of the occupational and social impairment was caused by TBI.  The symptoms present that actively applied to the Veteran's diagnosis were depressed mood, anxiety, suspiciousness, chronic sleep impairment, suicidal ideation.  On evaluation, the Veteran appeared anxious throughout the exam.  He had adequate eye contacts.  His speech was slow and soft.   His responses were goal directed.  The Veteran was positive for frequent fleeting thoughts of suicide but no plan.  There was no homicidal ideation.  Mood was depressed and anxious.  Affect was restricted.  The Veteran was oriented.  His memory appeared intact.  He had fair insight and judgment.  The Veteran was capable of managing his financial affairs.  The Veteran's overall symptoms remained about the same from the last exam in 2012.  However, he now reported having fleeting suicidal ideation that was confirmed from speaking to his spouse.  His overall symptoms and findings supported a DSM-IV diagnosis of PTSD with anxiety and depressive symptoms.  As for the residuals of TBI, there was no evidence from prior neuropsy and the most recent examination findings to support any cognitive deficits.

Having reviewed the above, the Board can determine that there is no current disability.   On repeated VA examination, the Veteran did not have a cognitive disorder.  To the extent there are private treatment records implying one may exist (albeit possibly in relation to alcohol use and other nonservice-related factors), the overwhelming contrary finding from several VA examiners was that such disorder does not presently manifest.  This determination is based on longitudinal case study as well as objective neuropsychiatric testing.  The preponderance of the evidence strongly implicates that there is no current cognitive disorder.

This is equally the case in regard to any current psychiatric disorder, other than PTSD, whereas no relevant clinical diagnosis could be made.  At most, the Veteran was found on one or two occasions to have a personality disorder (i.e., indicated as potentially involving obsessive compulsive traits), which is fundamentally not recognized as disabling in accordance with VA law and regulations.  See 38 C.F.R. §3.303(c) (2017).  

Under VA law, the very first criterion in order to establish a claim for entitlement to service connection consists of competent evidence of a current disability.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

In this matter, that crucial element has not been proven.  The Veteran is not shown by competent evidence to manifest a cognitive disorder, or other standalone disorder apart from his already service-connected PTSD.

Accordingly, the weight of the competent evidence is against the claim.  Under such circumstances, VA's benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date for Service Connection for PTSD

The Veteran is requesting an earlier effective date for the award of service connection for PTSD.  

By a July 2012 RO rating decision, the claim of service connection for PTSD was granted with an evaluation of 30 percent, effective June 11, 2012.

As to the applicable VA law, the effective date of an award of compensation benefits that is based on an original claim will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017). 

For original claims for service connection, the effective date can be the day following separation from active service if the claim is received within one year after separation from service.  Otherwise, the rule is the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

The date of claim is determined by the date it was received by VA.  See 38 C.F.R. § 3.1(r).

The Veteran underwent a VA Compensation and Pension examination for PTSD in July 2011, at which point the following diagnosis was rendered.  Axis I, symptoms of but subthreshold for DSM-IV diagnosis of PTSD.  Further found was that the Veteran did not meet the criteria for any other DSM-IV mental disorder at this time.  Axis II, no diagnosis but traits of obsessive/ compulsive and narcissistic [personality disorder].  Further indicated in this regard, the Veteran reported being exposed to event(s) noted above when in Vietnam that exposed him to danger of death and or serious injury and that he experienced feelings of fear and horror, thus meets criteria A for PTSD.  He reported persistent re-experiencing of events in the form of nightmares, thus met criteria B for PTSD.  He did not report avoidance of stimuli associated with the trauma and thus did not meet criteria C for PTSD.  He did report symptoms of arousal and thus met Criteria D for PTSD.  The events did not cause clinically significant distress in social, occupational, or other important areas of functioning and thus Criteria F was not met for a DSM-IV diagnosis of PTSD.

A clinical diagnosis of PTSD was initially indicated pursuant to VA examination of June 2012.  The more formal statement of the Veteran's condition was that of "Axis I, Symptoms of but subthreshold for DSM-IV diagnosis of PTSD."  

In this case, there is no doubt that a claim for entitlement to service connection for PTSD was pending prior to the current assigned effective date, but that said, the report of July 2011 VA examination clearly did not confirm a clinical diagnosis of PTSD.  There is no other contemporaneous source of VA or private medical evidence indicating to the contrary.  Therefore, entitlement to the benefit sought is not formally shown to have arose prior to the current effective date of June 11, 2012.  38 C.F.R. § 3.400(b)(2)(i).  It follows, that the instant claim for an earlier effective date for service connection for PTSD must be denied.

Increased Rating for Traumatic Brain Injury

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for evaluating traumatic brain injury (TBI) are set forth in Diagnostic Code 8045.  That Diagnostic Code provides rating criteria for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under section 4.130 (Schedule of ratings, mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2).  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3).  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4).

The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations: 

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: (0) No complaints of impairment of memory, attention, concentration, or executive functions; (1) A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; (2) Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; (3) Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and (Total) Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired judgment - For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; (2) Moderately impaired judgment - For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; (3) Moderately severely impaired judgment - For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and (Total) Severely impaired judgment - For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: (0) Social interaction is routinely appropriate; (1) Social interaction is occasionally inappropriate; (2) Social interaction is frequently inappropriate; and (3) Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: (0) Always oriented to person, time, place, and situation; (1) Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; (2) Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; (3) Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (Total) Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: (0) Motor activity normal; (1) Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); (2) Motor activity mildly decreased or with moderate slowing due to apraxia; (3) Motor activity moderately decreased due to apraxia; and (Total) Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired - Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system); (2) Moderately impaired - Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS; (3) Moderately severely impaired - Gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and (Total) Severely impaired - May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: (0) Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; (1) Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and (2) Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: (0) One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; (1) One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; (2) One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and (3) One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: (0) Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; (1) Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas; (2) Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas; (3) Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs; and (Total) Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows: Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

On VA examination on June 2012 for mental health disorders, and again when examined October 2012, it was objectively indicated that there was no diagnosis of TBI.

On VA examination December 2012 for TBI, the Veteran described that while serving in Vietnam in 1967 he was in a tent that was struck by an incoming round.  He had loss of memory of the exact circumstances prior to this instant, but remembered waking up on the floor and taking some time to gather his senses.  He was dazed and confused, and did have a questionable loss of consciousness as a result of that incident.  The Veteran was now describing no issues with headaches.  He described issues including some decrease in concentration, some decrease in his motor coordination particularly with manual dexterity that had been present over the course of the past three to four years.  He had undergone neurological work up, including neuropsychological testing.  He had issues of some sleep hypoxia, as well as issues of major depression and PTSD.  The Veteran did have a number of these subjective complaints that appear to be of a more recent onset.  He was retired from Union Pacific Railroad.  He worked there for 30 years prior to retirement. He apparently had done well through his career with Union Pacific, and was more recently describing these symptoms as described earlier.  Given the fact that the Veteran's traumatic brain injury may have occurred on active duty occurred in 1967, and given that the symptoms that he was now describing occurred only within the last three to four years, and given that typical symptoms associated with traumatic brain injury occurred within a short time following the traumatic brain injury, it was less likely that the Veteran's current complaint, as described by this examiner in this report, was due to, or a result of previous traumatic brain injury that may have occurred while on active military duty.  Therefore the examiner indicated that it was at least as likely as not, based on the Veteran's history of his circumstances in 1967, that there likely resulted in a mild traumatic brain injury at the time.  The examiner found no specific residuals based on a general medical examination of traumatic brain injury at this time.  With regard to issues including cognitive impairment and memory problems, psychiatric or psychological conditions, there were corresponding evaluations in examination reports for those conditions.  

Additional findings were indicated, of subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family or other close relationships.  Examples were mild or occasional headaches, mild anxiety.  There were few findings provided in regard to TBI signs and symptoms, in general.  The VA examiner did find that the Veteran's residual conditions attributable to a TBI did not impact his ability to work.

On further VA examination of November 2016, it was indicated regarding evaluation of TBI, the Veteran was seen in a neurology clinic and treated for restless leg syndrome.  He reported having three neuropsychological tests done since 2012 and told he had mild cognitive deficits that had remained relatively stable.  He stated that frontal lobe deficits were reported to him.  He reported cognitive deficits since his blast injury in his 20s.  He reported restless leg syndrome and visual deficits over several years.  In the subject areas for clinical evaluation on the examination report for TBI, there was no response provided whatsoever in regard to the categories of memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity (with intact motor and sensory system); visual spatial orientation; neurobehavioral effects; communication; consciousness.  There were no subjective symptoms.  The Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI such as migraine headaches, or Meniere's disease.  The Veteran's residual conditions attributable to a TBI did not impact his or her ability to work.  The VA examiner indicated in conclusion, that the symptoms noted by the Veteran in the medical history section were not consistent with his service-connected TBI.  Medical documentation supports that cognitive deficits and reported symptoms started after the typical timeline for it being related to a TBI.

Based on the foregoing, whereas the Veteran's TBI injury in service is obviously conceded and is the basis for grant of service connection for the same condition, every competent indication is that the Veteran does not currently have residuals of a TBI.  Indeed, on most recent examination in 2016, the VA examiner was clear in stating no residuals were found, including in every major category for evaluating TBI conditions.  Therefore, the claim for compensable evaluation is denied. 

Increased Rating for Diabetes Mellitus

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating for diabetes mellitus is warranted when the condition is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus when requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when it requires insulin, restricted diet, and regulation of activities.  A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

A note to the criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.

In applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The U.S. Court of Appeals for Veterans Claims (Court) in Camacho further underscored that regulation of activities, within the context of the rating criteria, consists of the avoidance of strenuous occupational and recreational activities (as defined within the criteria for a 100 percent rating itself).  Id. at 363.

The Veteran underwent VA examination April 2015 regarding diabetes mellitus.  The date of original diagnosis of diabetes mellitus was in 2014.  The treatment was that the Veteran was prescribed oral hypoglycemic agents.  The Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The frequency with which the Veteran visited his diabetic care provider for episodes of ketoacidosis, and/or for hypoglycemia, was less than two times per month.  There were no episodes of ketoacidosis that required hospitalization over the past 12 months, nor episodes of hypoglycemic reactions that required hospitalization over the past 12 months.  The Veteran had not had progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  The Veteran did not have any recognized complications of diabetes mellitus.  There were not present scars as a consequence of treatment for diabetes mellitus.  There was no impact upon the Veteran's ability to work.  The Veteran reported he had been exercising more due to diabetes.  He reported jumping jacks and pushups and stretches.  He stated he did a lot of walking at work.  

From this examination report, and considering the entire record, the evidence does not show required regulation of activities.  The Veteran's condition fortunately has not reached this stage of severity.  Again, the Veteran may have undergone a specific exercise regimen with the intent of self-treating his diabetes mellitus, however, he was not at any point required to utilize regulation of activities as a treatment modality, per the holding in the Camacho decision.  The criteria are therefore not met for the next higher 40 percent rating.  Likewise, the rating criteria under Diagnostic Code 7913 are successive, and so without a showing of required regulation of activities the Veteran cannot proceed to show entitlement to the even higher available 60 percent and maximum 100 percent disability evaluations.  See generally, Tatum v. Shinseki, 23 Vet. App. 152 (2009) (where a diagnostic code does not involve successive criteria (as in Diagnostic Code 7913), apply section 4.7 in such manner that not all of the specified criteria are necessary to assign a given disability evaluation). 

Accordingly, the claim is denied.    

Earlier Effective Date for Service Connection for Diabetes Mellitus

The Veteran requests an earlier effective date for the award of service connection for diabetes mellitus, type II.  

As to the applicable VA law, the effective date of an award of compensation benefits that is based on an original claim will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017). 

For original claims for service connection, the effective date can be the day following separation from active service if the claim is received within one year after separation from service.  Otherwise, the rule is the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).
By April 2015 rating decision, the RO granted a claim for entitlement to service connection for diabetes mellitus type II is granted with an evaluation of 20 percent, effective January 13, 2015.  

This assigned effective date of January 13, 2015 reflected the date of receipt of the Veteran's claim, based on the Veteran's correspondence provided to the Regional Office.

In this instance, there is no documentation on file dated prior to January 13, 2015 which set forth a claim for service connection for diabetes mellitus.  There is no other informal communication of record which can reasonably be interpreted as a claim for that condition.  While diabetes mellitus may have manifested prior to that time, treatment records by themselves without expressed intent to seek benefits are not a claim.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); Ellington v. Nicholson, 22 Vet. App. 141 (2007).  That would normally end the discussion as to the proper effective date of service connection, and January 13, 2015 would be the earliest assignable effective date for compensation benefits.  Regarding diabetes mellitus, however, there is a specific scheme under which an earlier effective date may be assigned, provided an earlier claim or any adjudicative action upon the claimed condition existed.  This is based on the Nehmer holdings and pertinent VA regulation, addressed below.

The payment of retroactive benefits by VA is prohibited.  However, with respect to claims for retroactive benefits based on service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, the Nehmer line of cases creates a limited exception to the general statutory provisions governing retroactive benefits.  See Nehmer v. United States Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Admin., C.A. No. C-86-6160 (TEH) (N.D. Cal. May 20, 1991); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. Veterans' Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002).

VA has issued special regulations in view of the above.  See 38 C.F.R. § 3.816.  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  The effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816 (c)(4) . 

Applying the provisions of section 3.816, however, the Board does not have a basis upon which to apply an earlier effective date, given, again, the absence of any prior pending claim or adjudication of the issue at hand.  Instead, the default process for assignment of effective dates applies, and as stated, that does not allow any greater benefit in this case. 

The claim must be denied.  While it is recognized the Veteran may have manifested diabetes before January 2015, the Board must follow the law on assignment of effective dates which do not allow greater benefit here.  Compensation was not denied in a decision issued between September 25, 1985 and May 3, 1989; a claim was not pending before VA on May 3, 1989; nor was one received between that date and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus, type II.  VA also did not issue a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus, type II. Moreover, a claim for service connection for diabetes was not filed within one year of discharge from service.  Nor was a claim filed within one year of the effective date of the addition of diabetes mellitus, type II, as a presumptive disorder. 

The preponderance of the evidence is unfavorable, and under these circumstances VA's benefit-of-the-doubt doctrine does not apply. 


ORDER

The claim for service connection for mild cognitive impairment, to include as secondary to service-connected PTSD, is denied.

The claim for service connection for a psychiatric disorder other than PTSD 
is denied.

The claim for an effective date earlier than June 11, 2012, for the grant of service connection for PTSD, is denied.

The claim for a compensable evaluation for traumatic brain injury is denied.

The claim for an evaluation higher than 20 percent for diabetes mellitus, type II, is denied.

The claim for an effective date prior to January 13, 2015 for the grant of service connection for diabetes mellitus, type II, is denied.  


REMAND

In regard to the remaining claims on appeal, further development is warranted.  This encompasses the claims for service connection for a back disorder upon a direct theory of entitlement.  It further implicates claims for service connection for a sleep disorder, hypertension, restless leg syndrome, erectile dysfunction, all upon a secondary theory of entitlement, that is primarily including secondary to already service-connected PTSD.  The condition of restless leg syndrome is also potentially reasonably secondarily related to the Veteran's claimed back disorder. 

There have already been some VA medical opinions addressing this very subject of causation, both direct and secondary where warranted.

First, regarding a back disorder, the Veteran has been examined, however, he has clearly given competent lay witness evidence of continuity of symptomatology of lower back problems ever since service.  Those assertions are further encapsulated within the September 2017 private medical opinion, which while supportive of the claim on its face, does not appear to have involved a thorough review of the contemporaneous documented medical history.   The Board finds helpful re-examination that properly considers the Veteran's competent lay testimony on continuity of symptomatology, as well as the more recent September 2017 statement.

Likewise, an opinion should be obtained addressing the Veteran's claims for service connection insofar as predicated upon a secondary medical relationship to PTSD.  See 38 C.F.R. § 3.310(a).  The September 2017 private medical opinion stated its own conclusion, again, not directly well-supported but sufficient in detail to certainly require consideration by any future examiner who has the whole record for review.  There also have been several medical journal articles and scientific studies provided which have a bearing on this determination.  That evidence does not resolve specifically what happened in this particular case, however, it must be considered by the evaluating VA examiner as it bears upon etiology.  See generally, Timberlake v. Gober, 14 Vet. App. 122, 130 (2000); Wallin v. West, 11 Vet. App. 509, 514 (1998).  Some of the research and studies cited by the Veteran's attorney are to the effect that sleep apnea and PTSD are related conditions; more than half of PTSD patients who were Veterans of participation in combat action were diagnosed with obstructive sleep apnea.  Additional research cited indicated that cardiovascular risk factors and cardiovascular disease (including presumably, hypertension) were more common among individuals with PTSD.  Additional research cited was to the effect that the condition of erectile dysfunction was a common disability associated with PTSD.  Research showed that PTSD affected physical, social, emotional and sexual life.  The same was true of individuals with a diagnosed panic disorder.  

Therefore, examination is necessary on these additional issues.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination with regard to his claimed back disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

The VA examiner should initially determine whether there is a diagnosable disability of the lower back, apart from the manifestation of low back pain alone (inasmuch as pain itself without accompanying functional loss is not recognizable as a disability for VA purposes).  

Following this, the examiner must indicate whether any diagnosed disability at least as likely as not (50 percent or greater probability) was incurred during military service, taking into consideration the Veteran's credibly reported back injury while lifting objects during military service, all documented medical history, and, all competent reported lay witness testimony from the Veteran himself to the effect that he continued to have back problems from service discharge up to and including over the years as well as to the present time period.   

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. Schedule the Veteran for a VA examination with a qualified physician, with regard to his claimed sleep disorder, hypertension, restless leg syndrome, and erectile dysfunction conditions.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should determine whether the Veteran's specifically claimed conditions of a sleep disorder, hypertension, restless leg syndrome, and erectile dysfunction are at least as likely as not (50 percent or greater probability) secondarily related to the Veteran's already service-connected PTSD.  

In so opining, the examiner should duly consider whether PTSD:

(1) initially caused the claimed sleep disorder, hypertension, restless leg syndrome, and erectile dysfunction, and/or 

	(2) chronically aggravated the same claimed conditions.  

The examiner is requested to give thorough consideration and review to all medical journal articles and scientific studies that address the general subject of causation in regard to the disabilities claimed, as well as consideration of the September 2017 private medical opinion also germane to the subject of secondary causation, even if not thoroughly resolving that issue on the merits, or, having been based upon a thorough review of the documented medical record).  

Moreover, with regard to restless leg syndrome in particular, the examiner must consider whether that condition itself originated secondarily to the claimed low back disorder (provided that the back disorder itself has been shown to be reasonably likely incurred during the Veteran's military service).

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

4. Then readjudicate the matters remaining on appeal based upon all evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


